No. 99-10686
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10686
                        Conference Calendar


RACHEL LEE BROWN,

                                           Plaintiff-Appellant,

versus

MOLLY FRANCIS, Honorable,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-521-L
                      --------------------
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rachel Lee Brown, Texas prisoner # 511017, appeals the

district court’s dismissal of her 42 U.S.C. § 1983 action as

frivolous pursuant to 28 U.S.C. § 1915A(b)(1) and (2) and 28

U.S.C. § 1915(e)(2)(B)(i) and (ii).

     Judicial officers such as Judge Francis are entitled to

absolute immunity from damage claims under § 1983 arising out of

acts performed in the exercise of their judicial functions.

Graves v. Hampton, 1 F.3d 315, 317 (5th Cir. 1993).    Brown argues

only that Judge Francis’ actions were improper.    Brown’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-10686
                                  -2-

arguments do not show that the district court abused its

discretion in dismissing her action for damages against Judge

Francis as frivolous.     See Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).   We hold that Brown’s appeal is without arguable

merit and is frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   See 5th Cir. R. 42.2.

     Brown is hereby informed that the dismissal of this appeal

as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)]”.).    We caution Brown that once she accumulates three

strikes, she may not proceed IFP in any civil action or appeal

filed while she is incarcerated or detained in any facility

unless she is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.